      Case 6:19-cv-00102-RSB-BWC Document 19 Filed 03/16/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 SONDRA LEE LANE,

                Plaintiff,                                   CIVIL ACTION NO.: 6:19-cv-102

        v.

 ANDREW SAUL, Commissioner of Social
 Security,

                Defendant.


                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 18). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court REMANDS this case to the Commissioner under sentence

four of 42 U.S.C. § 405(g) for further proceedings and DIRECTS the Clerk of Court to CLOSE

this case and enter the appropriate judgment of dismissal.

       SO ORDERED, this 16th day of March, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
